Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claimed invention recites the following:
    PNG
    media_image1.png
    523
    657
    media_image1.png
    Greyscale

None of the prior art references of record disclose the claimed resist composition comprising said acid generator of formula (b1).  The claimed Vb1 group being a divalent linking group containing a cyclic aliphatic hydrocarbon group in an acid generator having a steroid skeleton defined on the end group for Rb1  is not disclosed in the prior art references of record.
In re Ochiai, 71 F.3d 1565 (Fed. Cir.1995) which sets precedence that if the product is found allowable, withdrawn process claims which depend from or otherwise include all the limitations of the allowable product will be rejoined. 
Accordingly, claims 1-10 are seen as allowable and passed to issue.
Newly cited reference to LI et al (2011/0250538) report a sulfonium sulfonate photoacid generators having a steroid skeleton, namely a dehydrocholic structure, however the reference lacks the claimed cyclic aliphatic hydrocarbon group in the linking group at the Vb1 position, see the compound below: 
    PNG
    media_image2.png
    482
    843
    media_image2.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J.Chu
March 9, 2021